Citation Nr: 1827128	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to compensation under 38 U.S.C. § 1151 for head trauma with head pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in January 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

A claim for service connection for a psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the issue on appeal broadly to encompass PTSD as well as any other diagnosed acquired psychiatric disability.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  



FINDING OF FACT

The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for head trauma with head pain have not been met. 38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that she is entitled to compensation under 38 U.S.C. § 1151 for head trauma with head pain.  Specifically, she has contended that while she was receiving inpatient mental health treatment at a VA medical facility, another patient hit her in the back of her head and neck with a chair on April 27, 2015.  She has reported that she "blacked out" or was "knocked out."

In general, compensation under § 1151 shall be awarded for (1) a qualifying additional disability that was not the result of the veteran's own willful misconduct; (2) caused by hospital care, medical or surgical treatment, or examination furnished the veteran by the VA or in a  VA facility; and (3) was "proximate" to the "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the [VA]," or "an event not reasonably foreseeable."  Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013).

A review of the record shows that the Veteran was receiving inpatient mental health treatment on April 27, 2015.  She was in the dining area watching TV when another patient attacked a VA employee.  At the time, she had been sitting near the VA employee that was attacked.  The Veteran testified and VA treatment records document that she assisted the VA employee while the patient was assaulting the VA employee.

In September 2015, a VA examiner determined that there was no objective evidence of any residual from the Veteran's alleged head injury on April 27, 2015.  In that regard, VA treatment records documented that after the incident, the Veteran complained of pain, stiffness, and tension in her head/shoulder area.  A VA medical provider observed signs of redness and tenderness.  However, there was no evidence of cervical or scalp tenderness, swelling, bruising, or abrasions.  X-ray results were unremarkable for any acute process or fracture in the Veteran's skull, neck, and bilateral shoulders.  A review of the medical records by the September 2015 VA examiner also showed that there was no objective evidence that the Veteran had an alteration of consciousness, loss of consciousness, or traumatic brain injury. 

The Board acknowledges that the Veteran has contended that VA was not proactive in preventing the patient's attack.  Specifically, the Veteran testified that prior to the incident the patient made threats and demonstrated behavior that indicated that he was going to attack the VA employee, in which she stated VA ignored.  However, 38 U.S.C. § 1151  is clear that compensation benefits are available only for a qualifying additional disability that is the result of hospital care, medical or surgical treatment, or examination furnished by VA.  In this regard, the Board finds that the medical evidence of record does not show that the Veteran has additional disability.  The Board acknowledges the Veteran's reports of continued pain in her head and neck; however, she was not noted to have any significant injury at the time of the actual event and a VA examiner has not found any additional disability attributable to the event.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C. § 1151 for head trauma with head pain is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Compensation under 38 U.S.C. § 1151 for head trauma with head pain is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran has contended that she has PTSD due to a sexual assault incident that occurred during service.  

Service personnel records show that the Veteran honorably served in the Illinois Army National Guard from October 1977 to July 1978 and on ACDUTRA from January 22, 1978, to January 27, 1978.  However, VA was unable to obtain service treatment records covering the Veteran's period of ACDUTRA, and is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Additionally, the Board finds that the record reflects that VA has made reasonable efforts to obtain all relevant service records from the Illinois National Guard.  In February 2016, the Veteran was notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159(c)(2) (2017).  

A review of post-service VA treatment records reflects that the Veteran has a diagnosis of PTSD and major depressive disorder.  She reported that, while she was on base, she was attacked from behind and sexually assaulted.  In light of the Veteran's assertions that she was sexually assaulted during service, and the post-service diagnosis of PTSD; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's reported military sexual trauma (MST) stressors occurred as described. 

Then, the examiner should identify any and all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

For each psychiatric disability identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability had its onset during active service, or is otherwise etiologically related to the Veteran's active service, including as a result of any reported in-service MST stressors that the examiner concludes did in fact occur as described.  In providing the requested opinions, the examiner must specifically address all relevant post-service treatment records and any diagnoses of psychiatric disabilities of record.

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


